Exhibit 10.1

EXECUTION VERSION

LETTER AGREEMENT

April 26, 2020

Hudson Executive Capital LP

570 Lexington Avenue, 35th Floor

New York, New York 10022

Attn.: Michael D. Pinnisi, General Counsel

Ladies and Gentlemen:

USA Technologies, Inc. (the “Company”), on the one hand, and Hudson Executive
Capital LP (“HEC”), on behalf of itself, its affiliates and its affiliated funds
(such affiliates and affiliated funds (which, for the avoidance of doubt and
without limitation, shall include HEC Management GP LLC, HEC Master Fund LP and
HEC SPV IV LP), together with HEC, collectively, the “HEC Group”), on the other
hand, have mutually agreed to the terms contained in this letter agreement (this
“Letter Agreement”). For purposes of this Letter Agreement, we refer to each of
the Company and the HEC Group as a “Party” and, collectively, as the “Parties.”

1. Board Actions. As of the date of this Letter Agreement, the Board of
Directors of the Company (the “Board”) has taken the following actions:

 

  a)

duly appointed each of Lisa P. Baird, Douglas G. Bergeron, Douglas L.
Braunstein, Jacob Lamm, Michael K. Passilla, Ellen Richey, Anne M. Smalling and
Shannon S. Warren (the “New Directors”) to serve as directors of the Company
with terms expiring at the Company’s next annual meeting of shareholders
(including any adjournments or postponements thereof, the “2020 Annual
Meeting”), effective as of the date and time this Letter Agreement is fully
executed and delivered;

 

  b)

accepted the resignations of Kelly Ann Kay, Robert L. Metzger, Sunil Sabharwal,
William J. Schoch and Ingrid S. Stafford effective as of the date and time this
Letter Agreement is fully executed and delivered;

 

  c)

duly adopted a resolution to set the size of the Board to ten (10) directors,
effective as of the date hereof; and

 

  d)

duly adopted a resolution approving entry into Amendment No. 1 to that certain
Employment Agreement, dated as of February 28, 2020, between the Company and
Mr. Layden, a copy of which is attached hereto.

2. 2020 Annual Meeting Nominees. The Company shall nominate each of Donald W.
Layden, Jr. and Patricia A. Oelrich (collectively, the “Incumbent Directors”)
and the New Directors for election to the Board at the 2020 Annual Meeting (the
New Directors and the Incumbent Directors are referred to collectively as the
“Continuing Directors”) and shall promptly take any further action necessary in
order for the Company to revise and distribute a proxy statement for the 2020
Annual Meeting that reflects the nomination of the Continuing Directors as
contemplated herein. Each of the Continuing Directors has consented to being
named in the proxy statement for the 2020 Annual Meeting. The Company shall use
its reasonable best efforts to cause the election of the Continuing Directors at
the 2020 Annual Meeting (including listing such persons in the proxy statement
and proxy card prepared, filed and delivered in connection with such meeting,
advocating that the Company’s shareholders vote in favor of the election of such
individuals and otherwise supporting each of them for election in a manner no
less rigorous and favorable than the manner in which the Company supports any
other nominees (the “Election Efforts”)).

3. Voting. At the 2020 Annual Meeting, each member of the HEC Group will
(i) cause, in the case of all shares of common stock of the Company (the “Common
Stock”) owned of record, such shares and (ii) cause the record owner, in the
case of all shares of Common Stock beneficially owned but not owned of record,
and for which the HEC Group has the right to direct the vote, in each case
directly or indirectly, by any member of the HEC Group and any of its or their
affiliates and associates (such terms are defined for purposes of this Letter
Agreement as they are defined in Rule 12b-2 promulgated by the SEC under the
Securities Exchange Act of 1934, as amended), as of the record date for such
meeting to cause such shares, to be present for quorum purposes and to be voted
in favor of all of the Continuing Directors. The HEC Group will not vote,
deliver or otherwise use any proxies that it may have received in connection
with its proxy solicitation.



--------------------------------------------------------------------------------

4. Action. Within one business day after the date hereof, counsel for the HEC
Group shall execute and deliver, and shall file with the Court of Common Pleas
of Chester County of the State of Pennsylvania all necessary documents to effect
the dismissal with prejudice of the Action in its entirety and implementation of
this Letter Agreement. For purposes of this Section 4, the term “Action” means
HEC Master Fund LP v. USA Technologies, Inc., et al., case number 2019-11640-MJ.

5. Demand Letter. The HEC Group (for the avoidance of doubt, including on behalf
of HEC Master Fund LP and HEC SPV IV LP) hereby withdraws, effective upon the
execution and delivery of this Letter Agreement, its shareholder demand for
board action, dated as of February 12, 2020.

6. Continuing Director Board Meeting. A meeting of the Board shall be called
promptly following the effectiveness of this Letter Agreement for consideration
of Board organizational matters.

7. Power and Authority of the Company. The Company represents and warrants to
the HEC Group that (a) the Company has the corporate power and authority to
execute and deliver this Letter Agreement and to bind it hereto, (b) this Letter
Agreement has been duly and validly authorized, executed and delivered by the
Company, constitutes a valid and binding obligation and agreement of the
Company, and is enforceable against the Company in accordance with its terms and
(c) the execution, delivery and performance of this Letter Agreement by the
Company does not and will not violate or conflict with (i) any law, rule,
regulation, order, judgment or decree applicable to the Company, or (ii) result
in any breach or violation of or constitute a default (or an event which with
notice or lapse of time or both could constitute such a breach, violation or
default) under or pursuant to, or result in the loss of a material benefit
under, or give any right of termination, amendment, acceleration, or
cancellation of, any organizational document, agreement, contract, commitment,
understanding or arrangement to which the Company is a party or by which it is
bound.

8. Power and Authority of the HEC Group. Each member of the HEC Group represents
and warrants to the Company that (a) HEC, as the authorized signatory of such
member of the HEC Group, has the power and authority to execute and deliver this
Letter Agreement and to bind such member of the HEC Group hereto (b) this Letter
Agreement has been duly authorized, executed and delivered by such member of the
HEC Group, constitutes a valid and binding obligation of such member of the HEC
Group, and is enforceable against each such member of the HEC Group in
accordance with its terms, (c) the execution of this Letter Agreement by such
member of the HEC Group does not and will not violate or conflict with (i) any
law, rule, regulation, order, judgment or decree applicable to such member of
the HEC Group, or (ii) result in any breach or violation of or constitute a
default (or an event which with notice or lapse of time or both could constitute
such a breach, violation or default) under or pursuant to, or result in the loss
of a material benefit under, or give any right of termination, amendment,
acceleration or cancellation of, any organizational document, agreement,
contract, commitment, understanding or arrangement to which such member is a
party or by which it is bound and (d) the HEC Group beneficially owns in the
aggregate approximately 10,385,172 shares of common stock, no par value, of the
Company.

9. Specific Performance. Each Party acknowledges and agrees that irreparable
injury to the other Party would occur in the event that any of the provisions of
this Letter Agreement were not performed in accordance with their specific terms
or were otherwise breached and that money damages are not an adequate remedy for
such a breach. It is accordingly agreed that each Party shall be entitled to
specific enforcement of, and injunctive relief to prevent any violation of, the
terms hereof. Each Party agrees to waive any bonding requirement under any
applicable law in the case any other Party seeks to enforce the terms by way of
equitable relief.

10. Applicable Law and Jurisdiction.

 

  a)

This Letter Agreement shall be governed by and construed in accordance with the
laws of the Commonwealth of Pennsylvania, without regard to its conflict of laws
principles.

 

  b)

Each Party irrevocably agrees that any legal action or proceeding to enforce
this Letter Agreement brought by the other Party or its successors or assigns
shall be heard and determined exclusively in the Court of Common Pleas of
Chester County, Pennsylvania or, in the event that the Court of Common Pleas of

 

2



--------------------------------------------------------------------------------

  Chester County, Pennsylvania declines to accept jurisdiction over such action,
the United States District Court for the Eastern District of Pennsylvania or, in
the event that the United States District Court for the Eastern District of
Pennsylvania declines jurisdiction over such action, any other state or federal
court of competent jurisdiction located in the Commonwealth of Pennsylvania, and
each Party hereby irrevocably submits to the exclusive jurisdiction of the
aforesaid courts for itself and with respect to its property, generally and
unconditionally, with regard to any such action or proceeding to enforce this
Letter Agreement. Each Party agrees not to commence any action, suit or
proceeding to enforce this Letter Agreement except in the courts described above
in Pennsylvania, other than actions in any court of competent jurisdiction to
enforce any judgment, decree or award rendered by any such court in Pennsylvania
as described herein. Each Party further agrees that service of any process,
summons, notice or document made in person by any competent adult, by national
overnight express delivery service with registered delivery, U.S. registered
mail or certified mail with return receipt requested, to the respective
addresses set forth herein shall be effective service of process for any action,
suit or proceeding to enforce this Letter Agreement brought against either Party
in any such court and the Parties further waive any argument that such service
is insufficient. Each Party hereby irrevocably and unconditionally waives, and
agrees not to assert, by way of motion or as a defense, counterclaim or
otherwise, in any action or proceeding to enforce this Letter Agreement, (i) any
claim that it is not personally subject to the jurisdiction of the courts in
Pennsylvania as described herein for any reason, (ii) that it or its property is
exempt or immune from jurisdiction of any such court or from any legal process
commenced in such courts (whether through service of notice, attachment prior to
judgment, attachment in aid of execution of judgment, execution of judgment or
otherwise) and (iii) that (x) the suit, action or proceeding in any such court
is brought in an inconvenient forum, (y) the venue of such suit, action or
proceeding is improper or (z) this Letter Agreement, or the subject matter
hereof, may not be enforced in or by such courts.

11. Third Party Beneficiaries; Assignment. This Letter Agreement is solely for
the benefit of the Parties and is not binding upon or enforceable by any other
persons. No Party may assign its rights or delegate its obligations under this
Letter Agreement, whether by operation of law or otherwise, and any assignment
in contravention hereof shall be null and void. Notwithstanding the foregoing or
anything to the contrary in this Letter Agreement, each of the Continuing
Directors shall be third party beneficiaries of this Letter Agreement solely as
it relates to the Company’s obligations set forth in Section 2 hereof to
nominate the Continuing Directors for election at the 2020 Annual Meeting and to
use the Election Efforts.

[Signature Page Follows]

 

3



--------------------------------------------------------------------------------

If the terms of this Letter Agreement are in accordance with your understanding,
please sign below and this Letter Agreement will constitute a binding agreement
among us.

 

USA TECHNOLOGIES, INC. By:   /s/ Donald W. Layden, Jr. Name:   Donald W. Layden,
Jr. Title:   Chief Executive Officer

Acknowledged and agreed to as of the date first written above:

Hudson Executive Capital LP, on behalf of itself and each member of the HEC
GROUP

By: HEC Management GP, LLC

 

By:   /s/ Douglas L. Braunstein Name:   Douglas L. Braunstein Title:   Managing
Member

[Signature Page to Letter Agreement]